Citation Nr: 0212862	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to the service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision by the Columbia, South Carolina RO, which 
denied an increased rating for PTSD, greater than 50 percent.  
This matter also comes on appeal from a February 2001 rating 
decision in which the RO denied the veteran service 
connection for a cardiovascular disability.

Subsequently, in a January 2002 rating decision, the RO 
granted the veteran a 70 percent rating for PTSD, as well as 
assigned the veteran a total disability rating based on 
individual unemployability.


REMAND

After careful review of the file, the Board notes that the 
veteran requested a Decision Review Officer hearing in 
Statements dated March and May 2001.  Additionally, in June 
2001, the veteran requested both a local hearing with the 
Columbia, South Carolina RO Hearing Officer and a video 
conference hearing before a member of the Board.  Although 
there is a Decision Review Officer Conference Report in the 
file, dated July 2001, the veteran was not scheduled for a 
Board video conference hearing.  Likewise, it is unclear 
whether the veteran still desires a local hearing with the 
RO.

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should contact the veteran and 
clarify whether he still wants a local 
hearing with a RO Hearing Officer and/or 
a video conference hearing before a 
Member of the Board.  Unless the veteran 
clearly indicates (preferably, in a 
signed writing) that he no longer desires 
a RO or Board hearing, the hearing should 
be scheduled at the earliest opportunity, 
accordingly.  Thereafter, following 
completion of all indicated development, 
the case should be returned to the Board 
in accordance with the current applicable 
procedures, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


